Citation Nr: 1121745	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for post-operative residuals of a left elbow injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 1992 and from March to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In December 2008 and May 2009, the Board remanded these claims to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hypertension and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The Veteran aggravated a pre-existing left elbow disability beyond the normal progress of the disorder during a period of active duty from March to November 2003.


CONCLUSION OF LAW

The criteria for entitlement to service connection for post-operative residuals of a left elbow injury have been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(m), 3.306 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for post-operative residuals of a left elbow injury.  He generally alleges that he permanently aggravated a left elbow disability during a period of active duty from March to November 2003.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

However, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

The Board notes that the Veteran's service treatment records (STRs) do not appear to be complete.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

As the claim being decided on appeal is granted, the Board finds that no prejudice accrues to the Veteran for any STRs which have not been associated with the claims folder.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The facts of this case may be briefly summarized:  The credible lay and medical evidence establishes that the Veteran underwent left ulnar transposition in the year 2000.  He was not on active duty.

The Veteran had a period of active duty from March to November 2003.  There is no entrance examination.  The available STRs include a September 2003 radiologic examination report which reflected the following lay history of left elbow symptoms provided by the Veteran:

"41y.o. ad male with 1 week hx of ulnar parathesias 1 arm from elbow to hand.  had ulnar transposition surg 2000."

An October 27, 2003 STR reported that the Veteran "while mobilized started having paresthesias [left] forearm/hand."

An undated administrative record stated as follows:

SF513 CONSULTATION SHEET FOR MEDICAL BOARD

[The Veteran] is a Naval Reservist on a Notice of Eligibility issue for LEFT ELBOW NEUROPATHY incurred while in a period of Active Duty on 25 Sept 03.  During the duration of the medical condition, the member is entitled to medical care and per MANMED Chapter 18, Article 18-20 requires a Medical Board.  Request Medical Board be convened immediately when the Reservists condition indicates treatment will be extensive (beyond 12 weeks) and a copy forwarded to Commander, Naval Reserve Force (N01M).

On November 20, 2003, the Department of the Navy approved a line of duty request for left arm neuropathy.  The medical findings were not reported.

A November 21, 2003 STR reflected the following history provided by the attending physician:

42 y/o male to S/C for pain & numbness to [left] elbow and forearm x 2 mos.  MEB states this is a aggravation of 2 [year] old injury, and had [left] ulnar transposition in 2000.

(emphasis added).

Similarly, a November 24, 2003 STR described the Veteran as having a recurrence of his previous left ulnar symptoms secondary to repetitive work and elbow motion during active duty.

The evidence in this case demonstrates that the Veteran entered his period of active service in March 2003 with a preexisting left elbow disability, status post left ulnar transposition, which was asymptomatic.  Thereafter, the Veteran is described as having the new onset of chronic left ulnar symptoms due to repetitive work and elbow motion during active duty which ultimately required additional left ulnar decompression surgery in 2005.

Overall, the available STRs provide strong evidence in support of this claim, as it demonstrates inservice left ulnar injury with new onset of left ulnar symptoms ultimately requiring surgical intervention.

Additional evidence includes the administrative records pertaining to an LOD determination for the left elbow disability for the period of active duty from March to November 2003.  These records clearly show that an LOD disability determination was approved, but the exact basis for this determination is not clear.  However, an STR entry created one day after the official LOD determination letter reported that the MEB found permanent aggravation of the preexisting injury.

Thus, the LOD determination regarding the left elbow injury for the period of active duty from March to November 2003 provides strong evidence in support of this claim, as such finding is binding on the VA as it is not patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); Kinnaman, 4 Vet. App. at 28.

In December 2008 and May 2009, the Board remanded this case for clarifying medical opinion which addressed the issue of aggravation beyond the normal progress of the disorder (see 38 C.F.R. § 3.306) and whether left elbow arthritis was shown during the period of active duty from March to November 2003 or to a compensable degree within one year after this period of active service (see 38 C.F.R. §§ 3.307 and 3.309).  Unfortunately, the April 2010 opinion obtained by the RO is inadequate for rating purposes.

Nonetheless, the Board finds that the Veteran's claim of service connection for left elbow disability can be granted at this time.  In this respect, there is no competent evidence indicating that the aggravation of left elbow disability during active service from March to November 2003 was due to the natural progress of the disorder.  Similarly, the record contains an LOD report that is binding upon the Board, which found an LOD left elbow disability presumably on the basis of aggravation as reported in the STRs.  In light of the legal standards of 38 C.F.R. §§ 3.1(m) and 3.306(a), the Board finds that the criteria for service connection for left elbow disability have been met.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the left elbow disability claim, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

The claim of entitlement to service connection for post-operative residuals of a left elbow injury is granted.


REMAND

The Board regrets any further delay in adjudicating the claims of service connection for hypertension and left knee disability, but finds that the RO has not complied with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the hypertension claim, the Board first observes that VA regulations define hypertension as diastolic blood pressure being predominantly 90mm. or greater, or isolated systolic hypertension as systolic blood pressure being predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See, 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1.  It is further noted that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The available medical records reflect that the Veteran was first formally diagnosed with hypertension in the year 2000.  See Veteran's April 2000 Report of Medical History (hypertension controlled with Toprol); AF Form 1722 dated November 2000.  However, during the period of active duty from December 1979 to April 1992, the Veteran had multiple episodes of elevated blood pressure readings.  

In August 1990, in conjunction with treatment for mid epigastric discomfort with bradycardia, the Veteran had 7 separate diastolic readings ranging from 94 to 108mm.  In November 1990, the Veteran underwent a 3-day blood pressure check wherein he was given an assessment of "borderline hypertension."  At that time, the Veteran was advised to decrease his salt intake.

Thereafter, for the remaining period of active service from August 1990 to March 1992, the Veteran's STRs document 7 additional blood pressure readings with systolic pressures ranging from 102 to 134mm, and diastolic pressures ranging from 70 to 80mm.

Notably, a May 1996 VA Compensation and Pension examination report included the Veteran's report of having an "episode of elevated blood pressure on one occasion" during service.  However, he denied having been diagnosed with hypertension.  At that time, the Veteran had blood pressures of 123/71, 120/71, 137/76, 135/78 and 120/75.  Hypertension was not diagnosed.

The Veteran had a second period of active service from March to November 2003.  These reflected elevated blood pressure readings of 138/98, 162/100 and 142/102.

As a result of these findings, the Board remanded this claim for opinion as to the probable etiology of the Veteran's currently diagnosed hypertension.

A February 2009 VA examiner accurately reflected that the Veteran first had a definitive diagnosis of hypertension, controlled by medications, in April 2000.  He observed that the Veteran had a 3-day blood pressure check in November 1990, which calculated as 133/90.  The examiner indicated that it was unlikely these findings met the definition of hypertension at that time.  However, these findings meet the current definition of hypertension as stated in DC 7101.  The examiner was unable to comment on possible aggravation during the second period of active service, noting that the Veteran had been non-compliant with medications and was not available for actual physical examination at that time.

An additional VA examination report was obtained in April 2010, at which time the Veteran was available for physical examination.  At that time, the Veteran reported a history of being placed on blood pressure medications in 1992, which does not appear to be factually correct.  The examiner opined that the Veteran had qualified as hypertensive during service according to the criteria of the 7th Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC 7) with first medication treatment occurring in 1992.

Unfortunately, the April 2010 VA examiner did not reference any specific blood pressure readings during service other than noting multiple blood pressure readings that were "abnormally high."  The examiner incorrectly reported that hypertension had been diagnosed and treated in medication in 1992 rather than 2000 as reflected by the credible evidence of record.  Furthermore, the VA examiner did not describe the significance, if any, of normal blood pressure readings following the November 1990 3-day blood pressure check and the May 1996 VA C&P examination report.  The prior VA examiner noted that elevated blood pressure readings during acute symptoms are not useful for diagnostic purposes.

As such, the Board finds that the April 2010 VA examination report must be returned as being inadequate for rating purposes as it is based, in part, on an inaccurate factual premise (hypertension diagnosed and treated with medication in 1992) and does not fully explain the basis for opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a probative medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

Regarding the left knee, the Veteran has argued that he injured it playing basketball during his initial period of military service, or, in the alternative, that it is secondary to his service-connected right knee disability.

The evidence associated with the claims folder reflects an unreliable report of left knee injury and symptomatology provided by the Veteran.  The documentary evidence of record does not reflect any lay or medical evidence of left knee injury or symptomatology during the period of active duty from December 1979 to April 1992.  The first evidence of left knee injury occurs in 1993, wherein private medical records document the need for left knee sutures.  The mechanism and extent of injury is not reported.  

Thereafter, VA clinical records in March 1996 first reflect the Veteran's report of chronic left knee pain since an inservice left knee injury, which required arthroscopic knee surgery during service.  At that time, the examiner provided an assessment of chronic left knee pain secondary to old strain injury and questionable status post meniscectomy, and probable traumatic arthritis secondaty to strain injury.

At a May 1996 VA C&P examination, the Veteran again claimed a left knee injury during service which required arthroscopic surgery in 1987.  He further explained that a falling injury in "1992" required stitches to the skin of the left knee joint.  At that time, he was diagnosed with left knee arthralgia, probable prepatellar syndrome.

Unfortunately, the Veteran's description of left knee surgery during service is clearly inaccurate.  In this respect, the record reflects that the Veteran underwent arthroscopic surgery on the right knee (which is service-connected) in July 1987.  Additionally, the left knee injury requiring sutures occurred in 1993 and not 1992, which is a postservice injury.

Thereafter, VA and private treatment records reflect that the Veteran was diagnosed as having degenerative joint disease of the left knee in March 2005.  In April 2005, a VA physician diagnosed the Veteran as having left knee pain secondary to trauma.  At that time, the only left knee history reported by the Veteran was that he had injured it playing basketball during military service. 

As a result of these findings, the Board remanded this claim for opinion to determine the etiology of the Veteran's left knee disability, including opinion as to whether the left knee disability has been caused and/or aggravated by his service- connected right knee disability.

The April 2010 opinion obtained by the RO stated that an etiology opinion relating the current left knee disability to active service could not be provided without resort to speculation.  The only reason being that STRs did not document a left knee injury.  The VA examiner offered no opinion on the aggravation aspect of the claim, as directed by the Board.  As such, the Board must return this report as inadequate for rating purposes.

Finally, the Board notes that VA clinical records include a reference that the Veteran had applied for disability benefits with the Social Security Administration in 2004.  It is unclear what disability, or disabilities, this claim encompassed.  On remand, the RO should associate all Social Security Administration records with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's treatment for hypertension and left knee disability at the Carl Vinson VA Medical Center since January 2010.

2.  Associate with the claims folder records all medical and legal documents associated with the Veteran's application(s) for disability benefits with the Social Security Administration.

3.  Schedule the Veteran for appropriate VA examination by a doctor of medicine to determine the probable nature and etiology of his hypertension.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension had its onset during his initial period of military service, or was aggravated beyond the normal progress of the disorder for the period of active service from March to November 2003?

In formulating the foregoing opinion, the examiner is requested to comment on the elevated blood pressure readings in August 1990; the 3-day blood pressure check in November 1990 resulting in an impression of borderline hypertension; the 7 additional blood pressure readings from August 1990 to March 1992 with systolic pressures ranging from 102 to 134mm, and diastolic pressures ranging from 70 to 80mm; the blood pressure readings of 123/71, 120/71, 137/76, 135/78 and 120/75 on the May 1996 VA C&P examination report; the diagnosis of hypertension controlled with medication in April 2000; and the elevated blood pressure readings of 138/98, 162/100 and 142/102 during the period of active service from March to November 2003.

4.  Schedule the Veteran for appropriate VA examination by an orthopedic examiner to determine the probable nature and etiology of his left knee disability.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current left knee disability is related to his report of left knee injury during the period of military service (December 1979 to April 1992) which did not require formal treatment; OR

b) whether it is at least as likely as not (i.e., 50 percent probability or greater) that the chronic left knee disability was caused or aggravated beyond the normal progress of the disorder by his service-connected right knee disability.  If aggravation of the left knee has been found, please provide an opinion stating to what extent the right knee disability worsened any current left knee disability by referring to or furnishing medical evidence showing the pre-aggravation severity level of left knee disability and post-aggravation severity level of the disease.


5.  Thereafter, readjudicate the claims.  If any decision remains unfavorable to the Veteran, a supplemental statement of the case (SSOC) should be prepared.  The Veteran and his representative should be provided with the SSOC and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


